JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(3). It is
ORDERED AND ADJUDGED that the district court’s dismissal order, filed April 13, 2015, be affirmed. Only the Supreme Court has inherent and exclusive supervisory authority over the Supreme Court Clerk. See In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam). Further, clerks, like judges, are immune from damages suits for performance of tasks that are an integral part of the judicial process. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam). Finally, to the extent the district court dismissed the complaint for failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), and appellant did not allege, at the time the complaint was filed, he was “under imminent danger of serious physical injury,” the district court appropriately characterized the dismissal as appellant’s third “strike” for purposes of 28 U.S.C. § 1915(g).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.